NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                  JACK BUCHANAN SCALPH, Appellant.

                              No. 1 CA-CR 17-0520
                                FILED 2-15-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-138289-001
                The Honorable Erin O’Brien Otis, Judge

                                    AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia Dawn Beck
Counsel for Appellant
                            STATE v. SCALPH
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Peter B. Swann and Judge James P. Beene joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Jack
Buchanan Scalph (defendant) has advised us that, after searching the entire
record, she has been unable to discover any arguable questions of law and
has filed a brief requesting this court conduct an Anders review of the
record. Defendant has been afforded an opportunity to file a supplemental
brief in propria persona, but he has not done so.

¶2            Defendant was on probation for third-degree burglary, a class
4 felony. Defendant’s probation officer filed a petition to revoke his
probation in this matter after defendant was charged with various crimes
committed in March 2016 in another matter. The petition alleged that
defendant violated probation provisions which required him to remain law
abiding, not possess or control a firearm, not possess or use illegal drugs or
controlled substances, and pay all restitution, fines, and fees in his case.
After a jury convicted defendant of the March 2016 offenses, he conceded
that he had violated his probation provisions in this matter. The trial court
revoked defendant’s probation, sentenced him to a mitigated term of one
and one-half years, and gave him credit for 276 days of presentence
incarceration.

¶3            We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300. We find none. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure, and the sentence imposed
was within the statutory limits. Pursuant to State v. Shattuck, 140 Ariz. 582,
584-85 (1984), defendant’s counsel’s obligations in this appeal are at an end.
Defendant has thirty days from the date of this decision in which to
proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.




                                      2
                  STATE v. SCALPH
                 Decision of the Court

¶4   We affirm the revocation of probation and sentence.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                              3